United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3101
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

               Richard Thomas Hense, also known as Dick Hense

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                  ____________

                              Submitted: June 5, 2019
                               Filed: June 10, 2019
                                  [Unpublished]
                                 ____________

Before BENTON, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Richard Hense appeals the sentence imposed by the district court1 after he
pleaded guilty to drug and firearm offenses. His counsel has moved for leave to

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable.

       We conclude that the district court did not impose a substantively unreasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(sentences are reviewed for substantive reasonableness under deferential abuse of
discretion standard; abuse of discretion occurs when court fails to consider significant
factor, gives weight to improper or irrelevant factor, or commits clear error of
judgment in weighing appropriate factors). The record establishes that the district
court adequately considered the sentencing factors listed in 18 U.S.C. § 3553(a). See
United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011) (court need not
mechanically recite § 3553(a) factors, so long as it is clear from record that court
considered them in determining sentence).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. We affirm the
judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-